DETAILED ACTION
This communication is a non-final office action on the merits and in response to amendments filed on 2/2/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to overcome the prior 103 rejection of the independent claims. New grounds of rejection of claims 10-20 respectfully follow. New grounds of 112(b) rejection not necessitated by amendment are included below, hence the non-final status of this Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 & 3-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Independent claims 1, 10, & 18 are held to be indefinite for the phrase "button type sensor" for two reasons. First, "type" renders the claim indefinite because it broadens the claim from just "button sensor" but does not clearly define the metes and bounds. "Type" is specifically addressed in MPEP §2173.05(b), subsection III(E).
Second, the examiner views the phrase as indefinite because it is unclear how "button sensor" structurally limits the claim. Clearly the nomenclature is intended to convey some structure of the sensor, but it is unclear, both as claimed and in light of the specification, what that structure is. Dependent claims 3-9, 11-17, 19, & 20 depend from one of the above independent claims.

Claims 3, 4, & 11 are further held as indefinite because they all recite "a production tubing". However "a tubing" is already recited in each of the respective independent claims, thus rendering claims 3, 4, & 11 as indefinite because it is unclear how or if the newly recited "production tubing" differs from the "tubing". In light of the specification, they appear to be the same feature, but the claims recite them as distinct elements.

Independent claim 18 recites in the final clause "a communication line configured to relay data from the sensor to a monitoring and control system configured to determine a water fraction in the fluid via the resistivity measurements" (emphasis added). The examiner holds this phrase to be indefinite for two reasons. First, the "configured to relay data…. to a monitoring and control system" does not make it clear if the " monitoring and control system" is actually required by the claim or if a "communication line" capable of being connected to such a system is all that is required.
This ambiguity is further illustrated by the second "configured to" language nested within the first "configured to" limitation. If, as is reasonable with the current phrasing, the "control system" is not a positive requirement of the claim, the "configuration" of that control system is further indefinite because it is unclear how or even if it limits the claim. Claims 19 & 20 depend from claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,792,347 (Hawley) in view of US 2012/0041681 (Veneruso). 
Independent claim 10: Hawley discloses a method, comprising:
deploying a plurality of electrodes ("electrodes 26" and their associated "resistors 28", as well as "piano wire 19 [which] provides a reference electrode - fig 2G & col 4:9-11) along an inner wall of a tubing (Fig 1. "an oil well casing" - last full ¶ of col 1. The shape and positioning shown in figs 2G & 4B shows that the electrodes are both inside the tubing and extend axially along the tubing, which is broadly commensurate with the current claim language);
providing insulation between electrodes of the plurality of electrodes (Clearly shown by the crosshatching in fig 2B but not individually numbered. MPEP §608.02, subsection IX. The specification appears to describes this feature as "insulating sleeve 22" - col 3:24-35);
flowing a fluid through the tubing ("…in the flow path of the produced mixture" - abstract);
obtaining resistivity measurements of the fluid flowing through the tubing (col 4:27-42) by injecting a current ("it will conduct electric current to ground" - ibid) and monitoring voltage (col 4:9-16 & col 4:50-57) via electrodes of the plurality of electrodes (most of column 4 as cited above); and
determining a water fraction in the fluid via the resistivity measurements ("a tool for insertion into an oil well for measuring the percentage of oil in an oil and water mixture in the well" - abstract. Determining the "percentage of oil in an oil and water mixture" also results in the determinization of the water, as together they must be 100%), wherein water in the fluid is the continuous phase of the fluid ("As stated previously, the present invention is ideal for measuring percent of water in an oil/water mixture where the water is predominant" - col 5:47-55).
Hawley does not expressly disclose that the tubing is stainless steel. However Veneruso discloses that it is known to construct wellbore casing out of stainless steel (¶ 39).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the stainless steel casing taught by Veneruso for the wellbore casing taught by Hawley. This is a well known material for wellbore casing construction, and is taught by Veneruso as being capable of withstanding high pressure, high temperature, and corrosive environments commonly found downhole (¶ 39).

	Claim 11: The method as recited in claim 10, wherein deploying comprising deploying the plurality of electrodes along a production tubing in a well string (Production fluid is flowing through the casing - "an oil well casing" - last full ¶ of col 1 - and therefore the casing may reasonably be called "production tubing". The difference between "casing" and "tubing" is mostly a matter of nomenclature, not structure. While it is Applicants’ right to be their own lexicographer, an explicit recitation in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the phrase “production tubing” is not present. Rather the specification disclaims any limiting nature in ¶s 5, 6, & 49).

	Claim 12: The method as recited in claim 10, wherein deploying comprises deploying electrodes of the plurality of electrodes as ring electrodes (The electrodes 26 collective form rings about the flowpath, as shown in fig 2D. The claim is not worded with sufficient narrowness to exclude this interpretation and it is improper to import limitations from the specification into the claims where they are not expressly required. MPEP §2111.01, subsection II).

	Claim 13: The method as recited in claim 10, wherein deploying comprises deploying electrodes of the plurality of electrodes sequentially along a length of the tubing (figs 2G & 4B show that the electrodes sequentially extend further along the length of the tubing from the outermost ones to the innermost ones).

Claim 15: The method as recited in claim 10, wherein flowing the fluid comprises flowing a well fluid (abstract) comprising a hydrocarbon (ibid).

Claim 16: The method as recited in claim 15, further comprising using a flow mixing device to mix the fluid as it flows along the tubing (Can be broadly drawn to "ring of ports 31" which diverts the production flow radially as shown in fig 2G. This will inherently create mixing effects. The broadly worded claim is not recited narrowly enough to exclude this interpretation).

Claim 17: The method as recited in claim 15, further comprising employing a flow control system to adjust flow of the fluid into the tubing based on data related to determining the water fraction (Drawn to the "remedial measures": "[A] profile of the percent oil in a well as illustrated in FIG. 6 may be obtained. This may be used to determine the appropriate remedial measures for improving the percentage of oil in the well" - col 4:43-48. "Improving the percentage of oil" is commensurate with "adjust the flow of fluid into the tubing" as currently recited, and "remedial measures" inherently requires some generic structure, and given the broadly worded nature of the claim, any such generic structure to "improve the percentage of oil" meets the claim limitation).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 3,792,347 (Hawley) & US 2012/0041681 (Veneruso), in further view of US 2015/0168582 (Zhang).
Claim 14: The combination discloses all the limitations of the parent claims and further discloses both the injection of current via electrodes ("it will conduct electric current to ground" - col 4:27-42) as well as monitoring voltage ("piano wire 19 [which] provides a reference electrode - fig 2G & col 4:9-11). But the reference does not expressly disclose at least two electrodes for monitoring voltage.
However Zhang discloses a downhole fluid resistivity sensor method (title) for monitoring downhole fluids (¶ 1) using at least two electrodes for injecting current ("An electric circuit injects an electric current into the fluid 106 via the outer two electrodes 92A and 92D, and measures a resulting electric voltage produced between the inner two electrodes 92B and 92C" - ¶ 25) and at least two electrodes for monitoring voltage (ibid).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the plurality of electrodes taught by Zhang with the invention taught by the combination. This provides both the state (liquid or gas) and type (water or hydrocarbon) of the mixed fluid (¶ 1). These electrodes could be used in place of those taught by Hawley, or in addition to them, which would also provide redundancy.


Claims 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,792,347 (Hawley) in view of US 2015/0168582 (Zhang).
Independent claim 18: Hawley discloses a system for determining water fraction (abstract; "a tool for insertion into an oil well for measuring the percentage of oil in an oil and water mixture in the well". Determining the "percentage of oil in an oil and water mixture" also results in the determinization of the water, as together they must be 100%), comprising:
a well string having a production tubing (Fig 1. "an oil well casing" - last full ¶ of col 1. The shape and positioning shown in fig 2G shows that the electrodes are both inside the tubing and extend axially along the tubing, which is broadly commensurate with the current claim language);
a resistivity (col 4:27-42) button type sensor (Fig 2G. In light of the 112(b) rejection of "button type" as discussed above, the limitation has been interpreted as best able. The sensor is unitary once assembly and inserted into an appropriately sized opening: fig 2G) deployed along an inner wall of the production tubing (figs 2G & 4B show that the electrodes sequentially extend further along the length of the tubing from the outermost ones to the innermost ones), and configured to obtain resistivity measurements of fluid flowing through the production tubing (col 4:27-42), the sensor comprising:
a plurality of electrodes ("electrodes 26" and their associated "resistors 28", as well as "piano wire 19 [which] provides a reference electrode - fig 2G & col 4:9-11) including electrodes for emitting electric current (26) and an electrode for monitoring voltage (19); and
insulation disposed to electrically isolate each electrode of the plurality of electrodes from the other electrodes of the plurality of electrodes (clearly shown in figs 2G & 4B), and insulation positioned radially and axially between the sensor and the inner wall of the production tubing (fig 4B shows the electrodes largely encased in insulation on all sides, except for the very tip: col 4:31-32); and
a communication line configured to relay data from the sensor (27, fig 2G) to a monitoring and control system (fig 5 and the inherently necessary structure to produce the desired output: "a tool for insertion into an oil well for measuring the percentage of oil in an oil and water mixture in the well" - abstract) configured to determine a water fraction in the fluid via the resistivity measurements (ibid).
Hawley does not expressly disclose at least two electrodes for monitoring voltage. However Zhang discloses a downhole fluid resistivity sensor method (title) for monitoring downhole fluids (¶ 1) using at least two electrodes for injecting current ("An electric circuit injects an electric current into the fluid 106 via the outer two electrodes 92A and 92D, and measures a resulting electric voltage produced between the inner two electrodes 92B and 92C" - ¶ 25) and at least two electrodes for monitoring voltage (ibid).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the plurality of electrodes taught by Zhang with the invention taught by the combination. This provides both the state (liquid or gas) and type (water or hydrocarbon) of the mixed fluid (¶ 1). These electrodes could be used in place of those taught by Hawley, or in addition to them, which would also provide redundancy.

Claim 19: The system as recited in claim 18, wherein the electrodes of the plurality of electrodes are constructed as ring electrodes (The electrodes 26 collective form rings about the flowpath, as shown in fig 2D. The claim is not worded with sufficient narrowness to exclude this interpretation and it is improper to import limitations from the specification into the claims where they are not expressly required. MPEP §2111.01, subsection II). Further, the electrodes taught by Zhang are likewise "constructed as ring electrodes" (fig 4A).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 3,792,347 (Hawley) & US 2015/0168582 (Zhang), in view of US 2012/0041681 (Veneruso).
Claim 20: The combination discloses all the limitations of the parent claim. And while Hawley also discloses "appropriate remedial measures for improving the percentage of oil in the well" (col 4:43-48 as discussed for claim 17 above), Hawley does not expressly disclose a flow control system to control an amount of fluid entering the production tubing based on data from the sensor (the examiner notes claim 17 says "adjust the flow" which is broader than this limitation in claim 20).
However Veneruso discloses a water fraction measurement system (title) including a flow control system operatively coupled with the sensor to control an amount of fluid entering the production tubing based on data from the sensor ("The system comprises a valve to choke the producing zone, the valve being coupled to the sensor, the sensor operating the valve as a function of the measured water fraction in the fluid mixture produced by the producing zone and a threshold water fraction value" - ¶ 16).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the choke valve taught by Veneruso to control flow into the production tubing of the combination. As discussed above, Hawley discloses "remedial solutions" but does not go into detail, thus forcing the reader to look elsewhere for a more detailed description. Veneruso expressly teaches using a choke valve to reduce or increase flow in response to a measured water cut (¶s 16 & 20). This allows the operator to selectively restrict zones which may be producing an undesirable amount of water.

Allowable Subject Matter
Claims 1 & 3-9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.

The prior art does not teach or suggest the "sequentially larger from an inner location to an outer location of the sensor" and the "adjusting electric current injected into the fluid to maintain the monitoring electrodes at the same voltage" in combination with the other limitations of the method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676